Citation Nr: 1504473	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  111-15 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty under honorable conditions from January 31, 1974 to January 12, 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction was subsequently transferred to the RO in Houston, Texas.  In December 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of this hearing is of record.

At the December 2014 hearing, the issues of entitlement to service connection for skin and lung disabilities were raised, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In addition, the Veteran expressed his desire to pursue claims for entitlement to service connection for a right shoulder disability and an acquired psychiatric disability, including PTSD, previously denied by the RO in a July 2010 decision which the Veteran did not appeal.  Therefore, the Board does not have jurisdiction over these new claims (including the claims for service connection for a right shoulder disability and an acquired psychiatric disorder which must be based on new and material evidence since the claims were last denied) and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

During the December 2014 Board hearing, the Veteran contended that his health has declined since the August 2009 VA examination.  While the Veteran contends that his employability is affected by disabilities including right eye blindness, deafness, a sternum condition, he has only been afforded a VA orthopedic examination.  Therefore, the Veteran should be afforded a new VA examination of all of his disabilities to determine whether he is permanently and totally disabled, rendering him unable to maintain substantially gainful employment.

While on Remand any additional VA records should be associated with the claims file.  

In addition, at the Board hearing, the Veteran reported that he is in receipt of disability benefits from the Social Security Administration (SSA).  The evidence of record does not show that VA has ever attempted to obtain the Veteran's disability benefits records from the SSA.  While on remand, VA should also attempt to obtain these records.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all records from the Social Security Administration, to include all awards of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2.  Obtain all outstanding VA medical records, including those from the Houston VAMC, dated from October 2014 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

In order to expedite this case, the Veteran's representative (and/or the Veteran), is asked to obtain these records herself/himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case quickly.

3.  Schedule the Veteran for a VA examination.  The claims file should be made available to the examiner.  The examiner should provide diagnoses for any and all disabilities found upon examination and determine the nature and severity of each diagnosed disability in accordance with VA rating criteria.

The examiner should provide an opinion regarding whether the Veteran is precluded from obtaining and maintaining substantially gainful employment due to any or all of his diagnosed disabilities and, if so, if it is reasonably certain that such disability or disabilities will continue throughout the life of the Veteran.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

